DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 2020/0251836 in view of Uzoh et al. US 9634412 (“Uzoh”).
Regarding claim 1, Yoshida discloses an electronic device comprising: 
a circuit board 20;
a press-fit terminal 1 inserted into a through hole of the circuit board, the press-fit terminal including a bar portion 7, and
	a press-fit deformation portion 5 that is provided at an end of the bar portion, is wider than the through hole in a deformation direction, and is configured to be deformed when 
	Yoshida does not disclose a recess provided in the press-fit deformation portion and recessed from a surface of the press-fit deformation portion; and a terminal-side conductor layer that is a plating smoothly covering the surface of the press-fit deformation portion including the recess without depression.
	Uzoh discloses a terminal 20 including a recess 29 provided in the terminal and recessed from a surface of the terminal; and
a terminal-side conductor layer 66 (figure 8, col. 11, lines 50-60) that is a plating smoothly covering the surface of the terminal including the recess without depression.
	It would have been obvious to configure the Yoshida terminal with the surface treatment as taught in Uzoh, including recesses 29 and a covering contact layer 66. The reason for doing so would have been to reduce manufacturing cost and improve reliability as taught in Uzoh, col. 5, lines 50-60.
	Regarding claim 3, configuring the Yoshida terminal with the surface treatment as taught in Uzoh would result in the recess being located in a region of the surface of the press-fit deformation portion which is in contact with a through-hole-side conductor layer provided on an inner surface of the through hole.
	Regarding claim 5, the Yoshida press-fit deformation portion includes a first surface (see annotated figure 5 below, labeled FS) and a second surface (see annotated figure 5 below, labeled SS), the second surface is in contact with the through hole when the press-fit deformation portion is inserted into the insertion hole; the first surface is connected to the 

    PNG
    media_image1.png
    1485
    1149
    media_image1.png
    Greyscale


	Regarding claim 7, Yoshida discloses a press-fit terminal 1 to be inserted into a through hole of a circuit board 20, the press-fit terminal comprising: a bar portion 7, and
	a press-fit deformation portion 5 that is provided at an end of the bar portion, is wider than the through hole in a deformation direction, and configured to be deformed when inserted into the insertion hole.
 	Yoshida discloses a terminal-side conductor layer that is a plating smoothly covering the surface of the press-fit deformation portion (paragraph 0019).
	Yoshida does not disclose a recess provided in the press-fit deformation portion and recessed from a surface of the press-fit deformation portion; and a terminal-side conductor layer that is a plating smoothly covering the surface of the press-fit deformation portion including the recess without depression.
	Uzoh discloses a terminal 20 including a recess 29 provided in the terminal and recessed from a surface of the terminal; and
a terminal-side conductor layer 66 (figure 8, col. 11, lines 50-60) that is a plating smoothly covering the surface of the terminal including the recess without depression.
	It would have been obvious to configure the Yoshida terminal with the surface treatment as taught in Uzoh, including recesses 29 and a covering contact layer 66. The reason .
	
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Uzoh in view of Blossfeld US 7008272.
Regarding claim 2, the Yoshida through hole has a through-hole-side conductor layer 28 on an inner surface of the through hole.  Yoshida does not specify the material or hardness of the conductor layer 28.
	Uzoh discloses the terminal-side conductor layer includes a first metal portion at a part corresponding to the recess.  Uzoh teaches that the conductor layer is gold (col. 9, lines35-45).
	Blossfeld discloses the known configuration of the wall 16 through hole 12 being plated with copper or nickel, etc. Col. 2, lines 20-30.  It would have been obvious to plate the Yoshida through hole with copper as taught in Blossfeld.  The reason for doing so would have been to have provide good conductivity as was known in the art.
	The result would be that the first metal portion (gold as taught in Uzoh) is softer than a through-hole-side metal portion (copper as taught in Blossfeld) included in the through-hole-side conductor layer.   Gold is softer than copper.   See https://en.wikipedia.org/wiki/Hardnesses_of_the_elements_(data_page)

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.